Citation Nr: 1120270	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for conversion reaction, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran had active military service from December 1942 to December 1944.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Clevelend, Ohio.  The RO in Atlanta, Georgia, has jurisdiction over the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDINGS OF FACT

1.  Prior to October 26, 2010, the Veteran's psychiatric disability did not cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task.  

2.  As of October 26, 2010, the Veteran's psychiatric disability does cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task; but not occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2010, the criteria for a rating in excess of 10 percent for conversion reaction are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9410 (2010).




2.  As of October 26, 2010, the criteria for a 30 percent rating, but not higher, for conversion reaction are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9410 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in May 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter was sent to the Veteran in February 2009 and the claim was readjudicated in a November 2010 supplemental statement of the case.



Regarding the duty to assist, the RO has obtained the Veteran's service and post-service treatment records, and provided him with two VA examinations.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9401-9440 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The rating criteria provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further notes that a Global Assessment of Function (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Correspondence was received from the Veteran in January 2007 in which he requested an increased rating for his service-connected psychiatric disability.  In conjunction with his claim, he was afforded a VA examination in May 2007.  It was noted that there had not been hospitalization or outpatient treatment.  The Veteran related that he could not stand or walk for long periods of time.  He tried not to rush himself and to remain relaxed.  From time to time, he felt depressed or anxious, but he attributed that to old age.  He lived with his spouse and no current significant symptoms of anxiety or depression were noted.  

Mental status examination revealed that the Veteran was appropriately and casually dressed.  He looked much younger than his stated age of 85 years.  There were no psychomotor activities and he ambulated freely.  His speech was spontaneous.  He was cooperative, friendly, and relaxed with the examiner.  His affect was constricted, but his mood was good.  He exhibited attention disturbance and was unable to perform serial 7's or spell a word backward and forward.  He was oriented times three.  His thought process and content were unremarkable.  He did not have any delusions and his judgment and insight were intact.  The Veteran described sleep impairment.  There were no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  There was no obsessive or ritualistic behavior.  The Veteran did not have panic attacks.  There were no homicidal or suicidal thoughts.  The Veteran was able to maintain hygiene.  With regard to activities of daily living, the Veteran had moderate impairment with household chores, shopping, engaging in sports or exercise, and traveling; he had slight impairment with driving, and no impairment in other areas.  The impairments indicated were due to his advanced age and physical limitations, not his mental disorder.  His remote memory and his immediate memory were normal, but his recent memory was mildly impaired.  The Veteran was competent to handle his financial affairs.  The Veteran owned a hair salon and sometimes went in to work as a barber.  The GAF was 80.  The examiner indicated that any current symptoms were transient and expectable reactions to situation or age-based discomfort or stress.  The examiner did not feel that there was even mild impairment at that time.  

In April 2010, correspondence was received from J.E.K., Jr., a long-time acquaintance of the Veteran who indicated that he Veteran should be rated based on traumatic brain injury (TBI).  However, service connection has been subsequently denied for that disability (TBI) and a perfected appeal to the Board has not been made.  



On October 26, 2010, the Veteran was afforded another VA psychiatric examination.  It was noted that there had not been hospitalization or outpatient treatment.  The Veteran did not endorse anxiety and there were no signs or symptoms of mania.  It was noted that he had a mildly depressed mood that was chronic in nature.  It was noted that he had been married for 23 years.  However, they were separated for about one year due to conflicts over financial matters.  The Veteran indicated that he had close attachments to his children and grandchildren.  

Mental status examination revealed that the Veteran was appropriately and casually dressed.  Psychomotor activities were unremarkable.  His speech was unremarkable, spontaneous, clear, and coherent.  He was attentive toward the examiner.  His affect was full and his mood was good.  He was unable to perform serial 7's or spell a word backward and forward.  It was noted that this might be due to only having a 6th grade education.  He was oriented times three.  His thought process was circumstantiality and his thought content was unremarkable.  He did not have any delusions and his judgment was intact.  He exhibited partial insight.  The Veteran described sleep impairment.  The Veteran described having auditory and visual hallucinations which were not persistent.  His account was atypical.  There was no inappropriate behavior.  He did not interpret proverbs appropriately.  There was no obsessive or ritualistic behavior.  The Veteran did not have panic attacks.  There were no homicidal or suicidal thoughts.  Impulse control was fair.  There were no episodes of violence.  The Veteran was able to maintain hygiene.  With regard to activities of daily living, the examiner stated that there was no problem with these as due to a mental disorder.  When asked about panic attacks, the Veteran reported having trouble organizing his thoughts.  His remote memory and his immediate memory were normal, but his recent memory was mildly impaired.  The Veteran was retired due to orthopedic problems.  He was competent to handle his financial affairs.  The GAF was 75.  The current diagnosis was depressive disorder, not otherwise specified.  The examiner indicated that any current symptoms were transient and expectable reactions to situation or age-based didcomfort or stress.  The examiner did not feel that there was even mild impairment at this time.  The examiner indicated that the mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  

The Veteran has been assigned a 10 percent rating.  The first VA examination is consistent with that rating as the Veteran did not display occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's GAF was reflective of minimal impairment and his mental status examination revealed findings that the examiner felt were not even at the mild level, due to the psychiatric impairment.  The Veteran owned a salon and sometimes worked as a barber.

However, the October 26, 2010 examination revealed an increase in the disability level.  The GAF had reduced and the Veteran displayed some reduced cognitive functioning.  His insight had reduced to only a partial insightfulness level.  He could no longer interpret proverbs.  He also described having trouble organizing his thoughts.  He was circumstantial in his thought process.  The 30 percent rating contemplates symptoms which the Veteran endorses such as depressed mood, chronic sleep impairment, and mild memory loss.  The Board recognizes that the Veteran does not exhibit all of the types of symptoms and is perhaps not entirely reliable with his account of hallucinations; however, the Board is mindful that examiners have noted his advanced age and does not believe that his reports are purposefully advanced in an attempt to seek a higher rating.  Although the examiner did not feel that the Veteran's functioning was impaired on an industrial or social level, symptoms were identified which are contemplated within a 30 percent rating.  The Board finds that the Veteran's current symptoms do show a level of functioning that has decreased as compared to the last examination and, in affording all reasonable doubt, which more nearly approximate the 30 percent level.  However, a 50 percent rating is not warranted since the Veteran does not have occupational and social impairment with reduced reliability and productivity.  Again, his recent GAF was reflective of minimal impairment and his mental status examination revealed findings that the examiner felt were not even at the mild level, due to the psychiatric impairment.  The Veteran does not more nearly approximate the criteria for a 50 percent rating.  


Accordingly, the Board concludes that the criteria for a 30 percent rating are met as of October 26, 2010, but not before that time.  The Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating only as of October 26, 2010.  Similar or alternate symptoms showing that level of severity were not demonstrated prior to that date, nor were more severe symptoms shown as of that date.  

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's conversion reaction cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe 

the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Prior to October 26, 2010, a rating in excess of 10 percent for conversion reaction is denied.  

As of October 26, 2010, a rating of 30 percent, and not higher, for conversion reaction is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


